Citation Nr: 0818134	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1985 to 
February 2000.  He had approximately nine years of active 
service prior to these dates.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.  The RO in Atlanta, Georgia, 
currently has jurisdiction of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

The veteran contends that he has bilateral hearing loss, 
bilateral tinnitus and a left knee disorder as a result of 
active service.  He asserts that he suffered from these 
conditions on active duty, continued to suffer from them 
after leaving active duty, and suffers from them to this day.  
More specifically, the veteran reports having mild hearing 
loss and ringing in his ears that would come and go during 
active service as a result of working on the flight deck of 
the U.S.S. Eisenhower.  He indicates that wearing protective 
devices was not possible at all times such that he was 
exposed to loud noises from jet aircraft and the catapult.  
The veteran also indicates that he continued to have problems 
with his left knee after being seen with complaint of pain in 
August 1984, that he did not continuously run to sick call, 
and that he would take over-the-counter pain medication and 
keep going.  See VA Forms 21-4138 dated July 2004 and April 
2005; May 2006 VA Form 9.  The Board finds that the veteran 
is competent to make these assertions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is competent 
to describe the physical manifestations of his/her disease or 
disability).

The veteran's service medical records reveal that he was 
noted to have mild high frequency hearing loss (HFHL), not 
considered disabling (NCD), in February 1980 and left ear 
(AS) HFHL, NCD, in November 1996.  See reports of medical 
examination.  At the time of his separation from service, the 
veteran indicated that he did not know whether he had ever 
had hearing loss; the examining physician reported mild 
change HFHL, NCD.  See September 1999 reports of medical 
examination and history.  The veteran was also seen with 
complaint of spontaneous left knee pain in August 1984, at 
which time he also reported knee pain after a long run.  
There was no swelling or tenderness noted but a positive 
patellar grind was reported.  The assessment made was knee 
chondromalacia.  See health record.  

The post-service medical evidence of record consists entirely 
of VA treatment records.  Review of these records reveal that 
in August 2004, the veteran complained of hearing loss in 
both ears (AU), right ear greater than left ear (AD > AS), 
accompanied by periodic tinnitus.  See audiology consult 
note.  He has also received treatment related to his left 
knee.  A September 2004 magnetic resonance imaging (MRI) 
contained an impression of small posteromedial synovial cyst; 
evidence of degenerative change involving the medial 
compartment; marrow edema involving the medial tibial 
plateau, which could be degenerative in origin or could be 
reflective of fairly recent trauma; changes evident medially; 
and moderate joint effusion.  See imaging report.  An 
impression of resolution of joint effusion with continued 
very minor degenerative changes was made following x-rays 
taken in January 2005.  See imaging report.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on 
the evidence as a whole, medical examinations are necessary 
for the purpose of ascertaining whether the veteran currently 
has hearing loss and/or tinnitus and to ascertain the current 
left knee disability diagnosis or diagnoses.  Examinations 
are also necessary to obtain an opinion on whether any 
current diagnosed disorder is related to service.  This is 
particularly important given the in-service complaint 
involving the veteran's left knee, the in-service findings of 
high frequency hearing loss, the veteran's assertions of 
persistent or recurrent symptoms involving hearing loss, 
tinnitus and his left knee, and the post-service medical 
evidence of record.

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident and disabilities affecting a 
single body system will be considered one disability.  See 38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  See 38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
veteran's education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran has several service-connected disabilities, to 
include sleep apnea (50 percent); degenerative disc disease 
(DDD) of the lumbar spine (20 percent); degenerative joint 
disease (DJD) of the right shoulder with decreased range of 
motion (20 percent); residuals of left thumb fracture and 
lacerations to abductor pollicis longus, extensor pollicis 
brevis, palmaris longus, and repair of radial artery, left 
wrist (minor) (10 percent); and residuals of repair of 
palmaris longus muscle belly tear, right wrist (major) 
(noncompensable).  He contends that he is entitled to a TDIU 
due to sleep apnea, DDD, DJD and bilateral wrist injuries.  
See July 2004 VA Form 21-8940.  

The veteran has not been afforded an appropriate VA 
examination to determine whether his service-connected 
disabilities prevent him from maintaining substantially 
gainful employment.  The Board does acknowledge that a 
November 2004 VA examiner found that the veteran's right 
shoulder DJD and lumbar spine DDD severely affected his usual 
occupation.  Fundamental fairness, however, warrants the 
scheduling of an examination specific to the veteran's claim 
for a TDIU, as the November 2004 examination was conducted in 
conjunction with his claims for increased ratings.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Augusta VAMC, dated 
since March 2005.  

2.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether current hearing loss 
and tinnitus disabilities exist and if 
so, the etiology of those disabilities.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be 
performed.  A thorough history of noise 
exposure (including post-service 
occupational and recreational exposure) 
should be obtained from the veteran.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current hearing loss is 
related to the veteran's military 
service, including noise exposure?  

(b)  Is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current tinnitus is 
related to the veteran's military 
service, including noise exposure? 

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  

The examiner should identify all 
disorders of the left knee.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current left knee 
disorder had its onset during active 
service or is related to any in- service 
disease or injury.

A rationale for any opinion expressed 
should be provided.



4.  Make arrangements for the veteran to 
have a VA general medical examination.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  All tests 
deemed necessary by the examiner are to 
be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (i.e., sleep apnea; DDD of 
the lumbar spine; DJD of the right 
shoulder with decreased range of motion; 
residuals of left thumb fracture and 
lacerations to abductor pollicis longus, 
extensor pollicis brevis, palmaris 
longus, and repair of radial artery, left 
wrist (minor); and residuals of repair of 
palmaris longus muscle belly tear, right 
wrist (major)) as opposed to any 
nonservice-connected disabilities and 
advancing age.

In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

